*779Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]), we find that it was legally sufficient to establish that the appellant committed acts, which, if committed by an adult, would have constituted the crimes of attempted assault in the third degree and menacing in the third degree (see Matter of Monay W., 33 AD3d 809, 810 [2006]; Matter of Tiffany M., 24 AD3d 556 [2005]). Moreover, in conducting an independent review of the weight of the evidence (cf CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the factfinder’s opportunity to view the witnesses, hear the testimony, and observe demeanor (cf. People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the findings of fact were not against the weight of the evidence (cf. People v Romero, 7 NY3d 633 [2006]). Mastro, J.E, Florio, Eng and Chambers, JJ, concur.